Citation Nr: 0823943	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
knee disability, to include extension of a temporary total 
rating for convalescence after April 1, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
RO in Milwaukee, Wisconsin, which granted a temporary total 
rating for convalescence from February 2, 2004 to April 1, 
2004, but denied an increased permanent rating in excess of 
20 percent before and after the total rating dates.  

The Board notes, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  

The veteran filed a May 2008 statement indicating that he 
wanted to file a claim for service connection for post 
traumatic stress disorder (PTSD).  That issue is REFERRED to 
the RO for appropriate action.  The veteran also attempted to 
file a new claim for an increased rating for his left knee 
disability; however, as that very issue is on appeal, the 
Board finds that no additional action need be taken.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran brought a claim for an increased rating in excess 
of 20 percent for his left knee in November 2003.  The 
veteran underwent left knee surgery on February 2, 2004.  The 
RO granted the veteran a temporary total rating for 
convalescence from the date of the surgery until April 1, 
2004.  The veteran filed a Notice of Disagreement as to the 
discontinuance of the temporary total rating.  

The RO sent the veteran a December 2003 letter to discharge 
VA's obligations under the Veterans Claims Assistance Act 
(VCAA).  However, this letter failed to provide notice of the 
evidentiary requirements for temporary total ratings for 
convalescence.  The RO's subsequent notice and adjudications 
in the Statement of the Case and Supplemental Statements of 
the Case have been characterized on the title page as 
pertaining only to the issue of an increased rating in excess 
of 20 percent.  However, the analysis in the Statement of the 
Case appears to include discussion as to the veteran's 
potential entitlement to an extension of the temporary total 
rating.  As the veteran has appealed this issue, the Board 
cannot find that the RO has discharged VA's VCAA obligations.  
A remand is warranted to provide the veteran with VCAA 
compliant-notice of the evidentiary requirements for 
temporary total ratings, including the provisions governing 
discontinuance.  

In order to ensure due process to the veteran, the RO upon 
remand is directed to conduct the necessary development to 
ensure compliance with a decision promulgated by the United 
States Court of Appeals for Veterans Claims after the RO's 
adjudication of the veteran's claim, Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The Board notes that the notice in 
the present case was issued prior to the decision in Vazquez-
Flores; therefore, it does not take the form prescribed in 
that case.  As this case is being remanded for other matters, 
the RO now has the opportunity to correct any defects in the 
Veterans Claims Assistance Act of 2000 (VCAA) notices 
previously provided to the veteran.

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through May 2006.  To 
correctly assess the veteran's current disability, all 
records of treatment from May 2006 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in December 2005.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a). Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
As the veteran submitted a May 2008 statement suggesting an 
increase in symptomatology, the Board finds that an 
additional evaluation is necessary.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the VCAA, 
with respect to these claims.  The notice 
should also inform the veteran that he 
should provide VA with copies of any 
evidence relevant to these claims that he 
has in his possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.  
The notice should include the text of 
appropriate rating criteria and the 
criteria for a temporary total rating for 
convalescence, including the evidence 
necessary to establish the effective date 
of discontinuance.

2.  Obtain the veteran's VA treatment 
records for treatment concerning the left 
knee from May 2006 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his left knee 
disability.  Sufficient evaluations should 
be scheduled to evaluate the veteran's 
orthopedic symptomatology.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected left knee 
disability with a full description of the 
effect of the disability upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
The examiner should also identify the 
degree, if any, of limitation of motion, 
lateral instability, or subluxation, 
present.

4.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




